t c memo united_states tax_court jovita diaz petitioner v commissioner of internal revenue respondent docket no filed date jovita diaz pro_se sarah a herson for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal income taxes for taxable years and year penalty deficiency sec_6662 dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the parties have resolved all issues other than the adjusted bases for two properties owned by petitioner and whether petitioner is liable for the accuracy- related penalty the issues remaining for our consideration are whether petitioner is entitled to claim greater bases than respondent has allowed with respect to two properties she owned and sold in and and whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 for tax years and findings_of_fact some of the facts have been stipulated and are so found petitioner resided in california when the petition was filed for tax years and petitioner was a registered nurse working full time who also ran a business as an insurance and investment agent petitioner owned two properties one pincite7 rayen street north hills california rayen property and the other pincite4 amador lane murrieta california amador property rayen property petitioner purchased the rayen property for dollar_figure in until date petitioner lived at the rayen property petitioner rented the rayen property from to in petitioner sold the rayen property for dollar_figure on her tax_return petitioner claimed an adjusted cost_basis of dollar_figure after allowing for depreciation of dollar_figure resulting in a capital_loss of dollar_figure respondent examined petitioner’s return and determined that the rayen property was personal_use_property and not rental property respondent disallowed petitioner’s claimed depreciation and her adjusted cost_basis of dollar_figure respondent determined that petitioner had an adjusted_basis equal to her cost_basis of dollar_figure resulting in a capital_gain of dollar_figure amador property petitioner purchased the amador property for dollar_figure in to be used as rental property in date petitioner sold the amador property for dollar_figure on her return petitioner claimed an adjusted cost_basis of dollar_figure and no allowance for depreciation resulting in a capital_loss of dollar_figure respondent examined petitioner’s return and determined that the amador property was rental property after allowing for depreciation of dollar_figure respondent determined that petitioner had an adjusted_basis of dollar_figure resulting in a capital_loss of dollar_figure i burden_of_proof opinion petitioner has the burden of proving that respondent’s determinations are in error see rule a 290_us_111 taxpayers must maintain records adequate to substantiate their income and deductions sec_6001 these records should be sufficient to establish the amount of the gross_income or other matters shown on the tax_return sec_1_6001-1 income_tax regs the taxpayer shall retain these records as long as they may become material in the administration of the internal_revenue_code sec_1_6001-1 income_tax regs ii adjusted_basis the first issue under consideration is whether petitioner is entitled to adjusted bases in both the rayen property and the amador property in excess of 1petitioner has not claimed or shown that she meets the requirements of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue the amounts respondent has determined under sec_1001 the gain from the sale of property is the excess of the amount_realized over the adjusted_basis and the loss is the excess of the adjusted_basis over the amount_realized adjustments in the basis_of_property can be made for expenditures receipts losses or other items properly chargeable to the capital accounts sec_1016 petitioner has the burden of proving the basis_of_property for purposes of determining the amount of gain_or_loss that she realized and must recognize on its sale see 271_f2d_44 9th cir aff’g tcmemo_1957_193 a rayen property the parties agreed to several issues with respect to the rayen property including depreciation and the only issue that remains is whether petitioner is entitled to increase her basis by dollar_figure for improvements made petitioner contended that she made approximately dollar_figure in improvements to the rayen property after she purchased it in including dollar_figure for renovating the garage to be used as a daycare center and dollar_figure for improving the driveway and walkway petitioner testified that she hired a contractor to perform the 2petitioner did not argue for an adjusted_basis of dollar_figure and the record does not explain why she claimed on her tax_return that her adjusted_basis totaled this amount improvements but she did not introduce any records which supported the costs of the alleged improvements petitioner did not introduce an invoice from the contractor a canceled check a construction permit for the improvements or before and after pictures also petitioner did not introduce any records that showed the property was used as a daycare center petitioner contended that she did not have documentation because she kept moving from one place to another her testimony was unpersuasive in support of her claim of dollar_figure of improvements on the record before us we find that petitioner has failed to carry her burden of establishing that she is entitled to an increase of dollar_figure in her basis for the rayen property b amador property the parties agreed to several issues with respect to the amador property including depreciation and the only issue that remains is whether petitioner is entitled to increase her basis by dollar_figure for improvements made petitioner contended that she made dollar_figure of improvements to the amador property and that the improvements were made to the lawn petitioner testified that she used a 3petitioner did not argue for an adjusted_basis of dollar_figure and the record does not explain why she claimed on her tax_return that her adjusted_basis totaled dollar_figure property management company to assist with the rental of the amador property and she contacted the property management company involved regarding the installation of a lawn no records including any invoices canceled checks and records from the property management company were introduced into evidence petitioner testified that she had records at one point but lost them when she moved on the record before us we find that petitioner has failed to carry her burden of establishing that her basis in the amador property is dollar_figure greater than the dollar_figure respondent has allowed iii accuracy-related_penalties respondent determined that for each year at issue petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 respondent contends that petitioner is liable for the accuracy-related_penalty for each year on alternative grounds the underpayment is attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there was a substantial_understatement_of_income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs the commissioner bears the burden of production with respect to this penalty sec_7491 once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a 116_tc_438 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records to substantiate items properly sec_1_6662-3 income_tax regs petitioner owned two properties and was not able to produce receipts or any documentary_evidence of improvements to these properties also petitioner appears to have claimed adjusted bases on her tax returns that were much greater than the amounts for which she has offered explanations petitioner was unable to properly substantiate the adjusted bases she claimed respondent carried his burden of production with respect to the sec_6662 penalties for negligence because of sec_1_6662-2 income_tax regs we need not address the applicability of the penalty on the ground of substantial_understatement_of_income_tax for and the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 for purposes of sec_6664 a taxpayer may be able to establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs petitioner testified that mr seno an unenrolled agent prepared her tax_return for petitioner could not remember whether she provided any documentation to mr seno with respect to the rayen property petitioner has failed to provide evidence that mr seno was a competent professional with sufficient expertise and that she provided necessary and accurate information to him see 115_tc_43 aff’d 299_f3d_221 3d cir petitioner did not show reasonable_cause for failing to keep adequate books_and_records in order to substantiate items properly we hold that for each year at issue petitioner is liable for a sec_6662 penalty for negligence to reflect the foregoing decision will be entered under rule
